

Hyatt Hotels Corporation
Summary of Amended and Restated Non-Employee Director Compensation
(Effective January 1, 2019)


This Amended and Restated Summary of Non-Employee Director Compensation was
adopted by the Board of Directors (the “Board”) of Hyatt Hotels Corporation
(“HHC”) on September 12, 2018 and effective as of January 1, 2019 and supersedes
and replaces all prior versions.


All non-employee Directors of HHC will be entitled to receive the following
compensation pursuant to the Non-Employee Director Compensation Program (the
“Program”) effective on and after January 1, 2019:


I.
BOARD RETAINERS AND COMMITTEE FEES:

Members will be entitled to both annual retainers for service on the board of
directors of HHC (the “Board”) as well as service as members on or chairs of any
committee of the Board in the following amounts:
Board Annual Retainers:
•
$85,000 annual cash retainer (“Annual Fee”). The Annual Fee will be paid on a
quarterly basis. Directors will receive a check for $21,250 after the end of
each fiscal quarter, but may instead elect to receive all or a portion of the
Annual Fee in shares of HHC Class A Common Stock (“Stock”). If shares of Stock
are selected, the date of grant will be the 15th day of the last month of the
quarter. If the 15th falls on a day on which the principal stock exchange on
which the Stock is traded is closed, then the date of grant will be the next
following day on which such principal stock exchange is open. The Stock will be
reflected in the brokerage account established by HHC for the Director. If a
Director ceases to be a member of the Board before the grant date for any
quarter (regardless of whether or not he or she has elected to receive Stock),
the Director shall receive in cash a pro-rata portion of the $21,250 fee for
such quarter based on the number of days in the quarter in which the Director
served on the Board, payable at the same time as cash fees are paid generally to
Directors for such quarter.



•
$150,000 payable in the form of shares of Stock (“Annual Equity Retainer”). The
Annual Equity Retainer will be paid on the date of HHC’s annual meeting of
stockholders at which directors are elected each year (the “Annual Meeting”),
payable in arrears for service since the prior Annual Meeting. The Stock will be
reflected in the brokerage account established by HHC for the Director. If a
Director ceases to be a member of the Board prior to the next Annual Meeting,
then such Director shall receive a pro-rata Annual Equity Retainer based on the
number of days during which the Director served as a Director, divided by the
number of days between Annual Meetings, determined and payable at the Annual
Meeting following the date such Director ceased to be a member of the Board.





Confidential












US-DOCS\102721588.5

--------------------------------------------------------------------------------




•
Newly elected Directors will receive $75,000 payable in the form of Stock
(“Initial Equity Retainer”). The Initial Equity Retainer will be granted on the
date of election or appointment as a Director with a value of $75,000,
determined by reference to the fair market value of the Company’s Stock at the
time of grant.

    
Committee Retainers:


•
$10,000 annual cash retainer for members of Committees other than Audit
Committee



•
$15,000 annual cash retainer for members of Audit Committee.

Committee Chair Retainers:
•
$25,000 annual cash retainer for Audit Committee Chair.

•
$25,000 annual cash retainer for Compensation Committee Chair.

•
$15,000 annual cash retainer for all other Committee Chairs.

II.
DIRECTORS DEFERRED COMPENSATION PLAN

•
Directors may defer receipt of all or any portion of their Annual Fee and/or
Annual Equity Retainer (collectively the “Retainer”) pursuant to the Directors’
Deferred Compensation Plan, as amended (the “Deferred Plan”).



•
Amounts in respect of the Annual Fee and/or Annual Equity Retainer deferred
under the Deferred Plan will be denominated in notional units (each a “Stock
Unit”), which entitle the Director to receive vested shares of Stock (not
subject to vesting/transfer restrictions other than the minimum ownership
requirements described below and applicable law) at a set time in the future in
accordance with the terms of the Deferred Plan and the Director’s applicable
deferral election.



•
Stock Units do not entitle the Director to rights as a stockholder unless and
until Stock is delivered in respect of the Stock Units. Stock will be issued and
delivered in settlement of the Stock Units automatically on the earlier of
January 31st of the year following the Director’s termination of service as a
Director for any reason or a change of control (within the meaning of the
Deferred Plan). However, at the time of the applicable deferral election, a
Director may elect to instead have the Stock delivered in settlement of the
Stock Units on the earlier of the fifth calendar year after deferral or a change
of control (within the meaning of the Deferred Plan).



•
Stock Units will carry dividend equivalent rights for each Stock Unit. In the
event that HHC pays dividends, dividend equivalent rights entitle the Director
to be credited with cash amounts equal to the dividends they would have received
on the Stock Units had the Stock Units constituted outstanding shares of Stock
at the time of such dividends (with such



2
        












US-DOCS\102721588.5

--------------------------------------------------------------------------------




dividend equivalent amounts distributed to the Director at the same time as the
shares of Stock underlying Stock Units to which they relate are distributed).


III.
OTHER TERMS

•
Deferral Elections: To the extent a Director desires to defer receipt of all or
any part of the Retainers under the Deferred Plan, such election must be made in
accordance with the terms of the Deferred Plan on or prior to December 31 of the
calendar year prior to the calendar year to which the Retainer relates. Once an
election to defer is made and becomes irrevocable, it may be revoked and changed
only for future years.

•
Calculation of Number of Shares of Stock or Stock Units: The number of shares of
Stock to be delivered to a Director or shares subject to Stock Units credited
under the Deferred Plan will be calculated by dividing the dollar amount of the
relevant entitlement by the fair market value of a share of Stock on the date of
the grant. Fractional shares of Stock may be delivered or credited, as
applicable.



•
Vesting: All shares of Stock and Stock Units (as well as shares of Stock issued
in settlement of Stock Units and any dividend equivalents issued in respect of
Stock Units) will be immediately vested.

•
Minimum Required Ownership: Each non-employee Director must accumulate and own,
directly or indirectly, at least 5 times the Annual Fee (i.e., at least
$425,000) worth of the Company’s Stock (or common stock equivalents held under
the Deferred Plan) at all times during his or her tenure on the Board; provided,
that non-employee Directors will have up to five (5) years of service on the
Board to meet this ownership requirement. If the market value of a Director’s
Stock should fall below 5 times the Annual Fee (following the relevant
accumulation period), such Director shall not be permitted to sell any of the
Company’s Stock until the market value shall once again exceed 5 times the
Annual Fee (other than in connection with a change of control transaction).



IV.
CERTAIN TAX CONSIDERATIONS FOR STOCK AND STOCK UNITS:

The IRS generally taxes a Director in respect of his or her Stock and/or Stock
Units as follows:
•
Directors will be taxed at ordinary income rates on the value of the Stock on
the date the Stock is issued. The capital gain and Rule 144 holding periods both
begin on such Stock issuance date.

•
Directors will not be taxed on Stock Units until the actual shares are issued
and delivered. At that time, the value of the shares delivered will be taxable
as ordinary income. For purposes of Rule 144 and capital gain tax rules, the
relevant “holding period” does not begin until the shares (as opposed to Stock
Units) are actually issued.





3
        












US-DOCS\102721588.5